      Case 4:20-cv-03325 Document 12 Filed on 04/19/21 in TXSD Page 1 of 2
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                      IN THE UNITED STATES DISTRICT COURT                                April 19, 2021
                      FOR THE SOUTHERN DISTRICT OF TEXAS                              Nathan Ochsner, Clerk
                                HOUSTON DIVISION

ELITE DISTRIBUTORS, INC., d/b/a                 §
JOHNNY’S CUSTOM JEWELRY                         §
                                                §
                      Plaintiff,                §
                                                §
VS.                                             §            CIVIL ACTION NO. H-20-3325
                                                §
YFN LUCCI, et al.,                              §
                                                §
                      Defendants.               §

            ORDER ENTERING DEFAULT AND FINAL DEFAULT JUDGMENT

       The plaintiff’s motion for entry of default and for final default judgment against the

defendants, YFN Lucci a/k/a/ Rayshawn Lamar Bennett, YFN Lucci LLC, Legacy Production

Studios LLC, and YFNBC Entertainment LLC, (Docket Entry No. 11), is granted. The defendants

were properly served but failed to file an answer or otherwise appear. The plaintiff’s claims are

liquidated and proved by written agreements in the record, and reasonable attorney’s fees are

supported by the record. The motion is granted. Default is entered, and final default judgment is

granted, in favor of the plaintiff and against the defendants. The defendants are liable to the

plaintiff and must pay the following amounts:

       1.      damages in the principal amount of $333,800.00, together with accruing interest on

               the unpaid balance and charged at the rate of 1.5% per month (not to exceed the

               maximum legal rate per annum), in the amount of $85,119.00 as of March 23, 2021,

               continuing to accrue at the rate of $166.90 per day, to April 16, 2021, for a total

               principal amount of $418,919.00;

       2.      attorney’s fees in the amount of $6,984.20;
Case 4:20-cv-03325 Document 12 Filed on 04/19/21 in TXSD Page 2 of 2




 3.     postjudgment interest on the amount of the judgment, at the rate of .06% per annum;

        and

 4.     taxable costs of court.

 This is a final judgment.


        SIGNED on April 19, 2021, at Houston, Texas.


                                      _______________________________________
                                                   Lee H. Rosenthal
                                            Chief United States District Judge




                                         2
